Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to amendments and arguments received on 10/07/2020. 
Claims 1-7 and 15-27 were previously pending. Claims 1, 15, 24 and 27 are currently amended. New claims 28-29 are added. Claims 22 and 26 are cancelled. There were no objection in the previous Non Final Office Action mailed on 11/16/2020.
A complete action on the merits of claims 1-7, 15-21, 23-25 and 27-29 follows below.

Allowable Subject Matter
Claims 1-7, 15-21, 23-25 and 27-29 are allowed.
Claim 1 is allowed for disclosing the passage is fluidly connected to an exhaust passage extending below the lift pin. This limitation with other claimed limitations of claim 1 in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
Claim 15 is allowed for disclosing the passage is fluidly connected to an exhaust passage extending below the lift pin. This limitation with other claimed limitations of claim 15 in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
Claim 27 is allowed for disclosing the passage is fluidly connected to an exhaust passage extending below the lift pin. This limitation with other claimed limitations of claim 27 in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claims 1, 15 and 27 are Yamaguchi et al. (US Publication No. 2014/0202635) and HOU (US Publication No. 2014/0265090). However as stated in 
Claims 2-7, 21 and 25 are allowed due to dependency on allowed claim 1, Claims 16-20 and 23-24 are allowed due to dependency on allowed claim 15 and claims 28-29 are allowed due to dependency on allowed claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        March 16, 2021